MEMORANDUM **
California state prisoner Lenin Garcia appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of the Eighth and Fourteenth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals under Fed. R.Civ.P. Rule 12(b)(6). Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We affirm.
The district court properly dismissed Garcia’s action as time-barred because he failed to file his action within California’s one-year limitations period. See Cal Civ. Proc.Code § 340(3); Wilson v. Garcia, 471 U.S. 261, 276, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985). Garcia’s equitable tolling argument lacks merit because he failed to demonstrate that extraordinary circumstances beyond his control made it impossible for him to file a timely complaint. See Lehman v. United States, 154 F.3d 1010, 1016 (9th Cir.1998).
Garcia’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.